Exhibit 10.26.4

CONFIDENTIAL PORTIONS OF THIS DOCUMENT

HAVE BEEN REDAcTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION

AMENDMENT NO. 4 TO LICENSING AGREEMENT

This Amendment No. 4 (“Amendment No. 4”) to Licensing Agreement is made as of
September 1, 2004, by and between MedQuist Inc. (“MedQuist”), a New Jersey
corporation with its principal place of business at 1000 Bishops Gate Blvd.,
Suite 300, Mount Laurel, NJ USA 08054, acting on its own behalf and on behalf of
its wholly owned subsidiaries (direct and indirect) and Philips Speech
Processing GmbH (“Philips”), an Austrian corporation, with its registered place
of business at Trieslerstrasse 64, 1101 Vienna, Austria (MedQuist and Philips,
each a “Party” and, collectively, the “Parties”).

WITNESSETH

WHEREAS, the Parties entered into a Licensing Agreement, dated as of May 22,
2000, as amended by Amendment No. 1 dated as of January 1, 2002, Amendment No 2
dated as of December 10, 2002 and Amendment No. 3 of dated as of August 10, 2003
(as so amended, the “Licensing Agreement”) relating to the integration and use
of certain Philips speech recognition technology into MedQuist business; and

WHEREAS, the Parties desire to amend the Licensing Agreement as set forth
herein:

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties agree to amend the terms and condition of the Licensing Agreement as
follows:


1.             AMENDMENTS TO SECTION 1. - DEFINITIONS.


I.              UNLESS OTHERWISE DEFINED IN THIS AMENDMENT NO. 4, CAPITALIZED
TERMS USED IN THIS AMENDMENT NO. 4 SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE
LICENSING AGREEMENT.


II.             THE TERM “LICENSED PRODUCT,” AS DEFINED IN SECTION 1.13 OF THE
LICENSING AGREEMENT, SHALL BE AMENDED BY DELETING THE TERM “SPEECHMAGIC 4.0” AND
REPLACING IT WITH “SPEECHMAGIC 6.0”.


2.             AMENDMENTS TO SECTION 4. - PRICING (AND TO SCHEDULE D).


I.              SECTION 4.1 OF THE LICENSING AGREEMENT IS AMENDED BY ADDING THE
FOLLOWING AT THE END THEREOF:

From and after September 1, 2004, the license fees for the Licenses Product
payable by MedQuist to Philips shall be as set forth in Schedule D (the “Fees”)
attached to this Amendment No. 4. In consideration of Philips delivery to
MedQuist of the Licensed Product (i.e., SpeechMagic 6.0) and the other promises
set forth herein MedQuist shall pay to Philips, within 30 days after the
execution


--------------------------------------------------------------------------------




 

of Amendment No. 4, [***] as a pre-payment for future License Fees for the
Licensed Product.  Thereafter, any amounts due as per the statements to be
delivered to Philips pursuant to Section 4.2 of the Licensing Agreement shall be
credited against such pie-payment until the amount of the pre-payment equals
[***].  All License Fees prior to September 1, 2004 shall be as set forth in
Schedule D of the Licensing Agreement as in effect prior to the date of this
Amendment No. 4.


3.             DELIVERY OF SPEECHMAGIC 6.0.; EXCLUSIVITY.


I.              PHILIPS SHALL DELIVER THE LICENSED PRODUCT (I.E., SPEECHMAGIC
VERSION 6.0) TO MEDQUIST SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THE
LICENSING AGREEMENT.  THE LICENSED PRODUCT SHALL SATISFY THE FINAL FUNCTIONAL
SPECIFICATIONS AND TECHNICAL SPECIFICATIONS PREVIOUSLY DELIVERED IN WRITING TO
MEDQUIST BY PHILIPS PURSUANT TO THE REQUIREMENTS OF AMENDMENT NO. 3, AND SHALL
ALSO INCLUDE THE ADDITIONAL FEATURES SET FORTH IN APPENDIX A OF AMENDMENT NO. 3,
GENDER RECOGNITION AND THE CROSSWORD RECOGNIZER.  MEDQUIST SHALL BE ENTITLED TO
CONTINUED EXCLUSIVE USE OF THE LICENSED PRODUCT IN NORTH AMERICA PURSUANT TO
SECTION 2.1 OF THE LICENSING AGREEMENT THROUGH 2005 AND THEREAFTER FOR
SUCCESSIVE ONE (1) YEAR PERIODS AS LONG AS IT PAYS (INCLUDING PRE-PAID FEES) THE
CUMULATIVE MINIMUM LICENSE FEES TO PHILIPS AS OF THE DATES INDICATED BELOW:

Year

 

Minimum Cumulative License Fees

 

 

 

 

 

2004

 

[***]

 

2005

 

[***]

 

2006

 

[***]

 

2007

 

[***]

 

2008

 

[***]

 

 

If the cumulative License Fees incurred and paid by MedQuist by December 20th of
any given year set forth above fail to meet the minimum cumulative License Fee
amount due by such time, MedQuist can make up this difference through the
purchase of prepaid licenses.

It is hereby agreed that the PSP’s line fees to MedQuist are as follows:

(1)           [***] FOR ALL LINES IN 2004.

(2)           [***]  PER LINE FOR THE FIRST [***]  PROCESSED STARTING IN 2005.

(3)           [***]  PER LINE FOR ALL LINES PROCESSED AFTER THE FIRST [***]  UP
TO [***] .

(4)           [***]  PER LINE FOR ALL LINES PROCESSED AFTER THE FIRST [***] .

MEDQUIST DOES NOT PAY LINE FETE FOR EVALUATION LINES SINCE THESE ARE NOT
DELIVERED TO THE CLIENT.

--------------------------------------------------------------------------------

 ***   Confidential material which has been omitted and filed separately with
the Securities and Exchange Commission

2


--------------------------------------------------------------------------------




 


4.             GENERALLY

Except as amended by this Amendment No. 4, the Licensing Agreement shall remain
in full force and affect, unamended hereby.

PHILIPS SPEECH PROCESSING GmbH

MedQuest Inc.

 

 

 

 

By:

/s/ M. Wassink

 

By:

/s/ Gregory M. Sebasky

 

Name:

M. Wassink

Name:

Gregory M. Sebasky

Title:

Managing Director

Title:

President

3


--------------------------------------------------------------------------------


 

SCHEDULE D

Pricing and Fees
Amendment No. 4

From and after September 1, 2004:

·                   All License fees shall be based on a per payroll line basis
using the same counting algorithm as that used to calculate the pay of medical
transcriptionists that are paid by the line, except that the count may be taken
after the document has emerged from the Speech Recognition engine and prior to
the delivery of the document to a medical editor.  A payroll line is defined as
sixty-five black & white characters, defined as ASCII codes 0-255, within the
unformatted document.  This includes a maximum of two consecutive spaces or
tabs.  This count includes heading symbols (e.g. <(1234/> equals 8 characters),
but it excludes tags (e.g., </red-s/> equals 0 characters).  The count does not
include any characters in the header, footer or cc: lists, nor does it include
any ADT data. (MedQuist reserves the right to limit the payroll count to ASCII’
codes 0 – 126 so long as it also places this restriction on its Medical
Transcriptionists.) The license fees for the Licensed Product will be as
follows:

·                  Service Bureau Service including Correction Services:

·                  For 2004, the lines Fee will be free of charge under the
express condition that MedQuist, related to providing Service Bureau Services
with Correction Services, achieves an annual run rate of [***] (inclusive of
evaluation lines) during any month m 2004 and in no event later than December
31, 2004.  If this amount is not met, MedQuist will pay Philips at the end of
2004 the amount of [***] .

·                  For 2005 and thereafter, a line fee of [***]  is agreed for
all lines; provided, however, the line Fee shall be [***]  until such time as
the entire amount of the pre-payment is satisfied in full.

·                  The foregoing is subject to the Licensed Product scaling and
functioning as part of the NTP in a commercially viable manner at the volume
levels set forth in the above contemplated forecasts.  If scaling issues inhibit
MedQuist’s ability to achieve the forecasts, the parties will negotiate in good
faith to reach a mutually acceptable compromise. (Due to the delay of the
delivery of 6.0 SM, MedQuist has already encountered some scalability issues
that have delayed the rollout of ASR.  Although MedQuist is not requesting a
change in the [***] target at this time, this may be an issue if we find that
this delay prevents MedQuist from achieving its target for 2004.)

·                  ASP with Speech Recognition:

·                  For 2004 the line fee will be [***] per line.  Starting in
2005, MedQuist will include these line counts in the calculations for Service
Bureau Service including Correction Services.  Accordingly, starting in 2005 the
line fees for ASP with

--------------------------------------------------------------------------------

 ***   Confidential material which has been omitted and filed separately with
the Securities and Exchange Commission


--------------------------------------------------------------------------------




 

Speech Recognition will be based on the tiers noted in Section 3i, and these
lines will contribute towards achieving the targets in Section 3i.

·                  MedQuist has the right to provide promotional pricing to any
client for up to 90 days for ASP with Speech Recognition services.  During this
time, MedQuist will not be subject to paying Philips a minimum line rate. 
Instead, for clients receiving promotional pricing, MedQuist will pay Philips
[***] of the revenues that it collects as a result of ASP with Speech
Recognition.  The promotional period for any specific client should not exceed
90-days without Phillips’ approval.

·                  “In house licenses business”:

Philips and MedQuist are currently negotiating a separate agreement relating to
the licensing of SpeechQ for Radiology, which agreement shall govern and control
the terms of such relationship.

In addition:

·                  On a monthly basis, MedQuist will pay separately for
Philips’s consulting services at a rate of [***] per hour. hi connection with
Philips obligations under Section 6.3 of the Licensing Agreement, Philips will
make a good faith effort to provide any future enhancements requested by
MedQuist so long as such requests are reasonable.

·                  Philips shall continue to be responsible for maintenance and
support of the Licensed Product through 2005 and, thereafter, so long as
MedQuist meets the minimum Fees set forth in Section 3 of Amendment No. 4. In
addition to Philips obligations with respect to new releases under the Licensing
Agreement, if Philips releases a new version of SpeechMagic, Philips will ensure
that MedQuist can migrate to the new release without a major disruption to
MedQuist’s operations.

·                  Subject to applicable laws, rules and regulations, including,
without limitation, HIPAA, MedQuist will continue to supply voice and text files
to Philips until the grant of the license hereunder expires.

--------------------------------------------------------------------------------

 ***   Confidential material which has been omitted and filed separately with
the Securities and Exchange Commission

 

5


--------------------------------------------------------------------------------